         Case 6:21-cv-06524-EAW-MJP Document 16 Filed 08/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

FIRSTLIGHT HOME CARE FRANCHISING,
LLC,

                     Plaintiff,                            TEMPORARY
                                                           RESTRAINING ORDER
                v.
                                                           6:21-CV-06524 EAW
CARESMARTZ INC.,

                 Defendant.
________________________________________

        For the reasons stated on the record at the appearance on August 10, 2021, it is hereby

ORDERED that plaintiff FirstLight Home Care Franchising, LLC’s (“Plaintiff”) motion for a

temporary restraining order (Dkt. 2) is granted; and it is further

        ORDERED that, pending a hearing and determination of Plaintiff’s request for a

preliminary injunction, defendant CareSmartz, Inc. (“Defendant”) is temporarily enjoined from

terminating, discontinuing, failing to support, suspending, or otherwise altering the status quo

with respect to Plaintiff’s and its franchisees’ use of and access to Defendant’s CareSmartz360

cloud-based software application; and it is further

        ORDERED that, as provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing

paragraph also binds the following who receive actual notice of this Order by personal service

or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with anyone described in (a); and

it is further



                                               -1-
        Case 6:21-cv-06524-EAW-MJP Document 16 Filed 08/10/21 Page 2 of 2



       ORDERED that a hearing on Plaintiff’s request for a preliminary injunction is scheduled

for Thursday, August 26, 2021, at 11:00 a.m., at the United States Courthouse, 100 State Street,

Rochester, New York; and it is further

       ORDERED that witness and exhibit lists for the preliminary injunction hearing as

required by Local Rule of Civil Procedure 65(a)(4), as well as any further legal memoranda,

shall be filed by no later than August 17, 2021; and it is further

       ORDERED that the Court sua sponte exempts this matter from participation in this

District’s Alternative Dispute Resolution Plan, and instead orders that the parties engage in

mediation before United States Magistrate Judge Mark W. Pedersen on August 20, 2021, at

9:30 a.m., consistent with any further instructions provided by Judge Pedersen; and it is further

       ORDERED that, pursuant to Federal Rule of Civil Procedure 65(b)(2), the Court finds

that there is good cause to extend the expiration of this Temporary Restraining Order to August

31, 2021, to allow for appropriate consideration of the record and the parties’ submissions on

Plaintiff’s request for a preliminary injunction; and it is further

       ORDERED that, pursuant to Federal Rule of Civil Procedure 65(c), Plaintiff is required

to give security in the amount of $10,500.00 to pay the costs and damages sustained by

Defendant in the event Defendant is found to have been wrongfully restrained.

       SO ORDERED.


                                                       ______________________________
                                                       ELIZABETH A. WOLFORD
                                                       Chief Judge
                                                       United States District Court

Dated: August 10, 2021
       Rochester, New York
                                               -2-
